Exhibit 2007 UNIT OPTION PLAN OF ENVISION SOLAR, LLC A California limited liability company TABLE OF CONTENTS ARTICLE 1 Purpose; Definition of Company and Other Terms 1 1.1 Purpose 1 1.2 Definition of Company; Subsidiary 1 1.3 Terminology 1 ARTICLE 2 Units Awards Under the Plan 2 2.1 Type of Awards 2 2.2 Unexercised Units 2 ARTICLE 3 Eligibility 2 ARTICLE 4 Administration 3 4.1 The Board of Managers 3 4.2 Authority of the Board 3 4.3 Effectuation of Plan by Company 3 ARTICLE 5 Grant of Options 4 5.1 Option Agreements 4 5.2 Option Date 4 5.3 Acknowledgments and Warranties in Option Agreements 4 ARTICLE 6 Terms and Conditions for Options 4 6.1 Employment by the Company 4 6.2 Option Price 5 6.3 Price Determination 5 6.4 Exercise of Option; Payment for Units 5 6.5 Term of Options; Option Period 5 6.6 Option Exercise Period 5 6.7 Non-Transferability of Options 5 6.8 Limitations on Exercise; Termination of Employment 6 6.9 Accumulation Rights 6 6.10 Minimum Unit Purchase 6 6.11 Employee Holding Period 6 6.12 Retirement of Employee 6 6.13 Death of Optionee 6 6.14 Disability of Employee 7 6.15 Options of Employee not Exercisable at Termination 7 6.16 Failure of Retired, Deceased or Disabled Optionee to Exercise Option 7 6.17 Repurchase Agreements 7 6.18 Withholding Taxes 7 TABLE OF CONTENTS (continued) ARTICLE 7 Time Limit on Granting of Options 7 ARTICLE 8 Adjustments by Reason of Recapitalization, Stock Split-Ups, Etc8 8 8.1 Effect of Options on Company’s Rights 8 8.2 Recapitalization 8 8.3 Reorganization 8 8.4 Price Adjustment 9 ARTICLE 9 Transfer of Control 9 9.1 Definitions 9 9.2 Effect of Transfer of Control on Options 10 ARTICLE 10 Right to Amend, Suspend or Terminate the Plan 10 ARTICLE 11 No Obligation to Exercise Option 10 ARTICLE 12 Modification, Extension and Renewal and Cancellation of Options 10 ARTICLE 13 Compliance With Laws 10 13.1 Securities Laws 10 13.2 Liability of Company; Compliance With Law 11 ARTICLE 14 Provisions in Option Agreements 11 ARTICLE 15 Indemnification of the Board 11 ARTICLE 16 General Provisions 12 16.1 Governing Law 12 16.2 Effective Date of the Plan 12 2007 UNIT OPTION PLAN OF ENVISION SOLAR LLC ARTICLE 1 PURPOSE; DEFINITION OF COMPANY AND OTHER TERMS 1.1Purpose.The purpose of this Unit Option Plan (“Plan”) is to aid in maintaining and developing management and employees for Envision Solar, LLC, a California limited liability company (the “Company”), intended to advance the long range interests and performance of the Company.The Plan will afford present and future executives, other employees, and independent contractors an opportunity to secure a unit ownership in the Company through the grant of unit options (as defined herein) which are referred to herein as “Options”.Executives, employees and independent contractors will thus be encouraged to acquire a permanent stake in the prosperity of the Company.The Plan will also permit the Company to compete with other organizations offering similar plans in obtaining and retaining the services of executives and other key personnel whom the Company desires to employ.Since a Plan participant may be required to remain in the services of the Company in order to obtain its full benefits, the Plan is also an inducement to participants to remain with the Company. 1.2Definition of Company; Subsidiary.The word “Company,” when used in the Plan with reference to employment or where otherwise applicable, shall include a “parent corporation” and/or a “subsidiary corporation” of the Company as those terms are respectively defined in Sections 424(e) and 424(f) of the Internal Revenue Code of 1986, as amended (the “Code”). 1.3Terminology.If the context so requires, all personal pronouns used in this Plan, whether used in the masculine, feminine, or neuter gender, shall include all other genders, and the singular shall include the plural, and vice versa.Titles of sections and subsections are for convenience only, and shall neither limit nor amplify the provisions of the Plan itself, and all references herein to sections or subsections shall refer to the corresponding section or subsection of this Plan, unless specific reference is made to such sections or subsections of another document or instrument. All capitalized terms not otherwise defined herein shall have the meaning given to them in the Operating Agreement of the Company effective as of August 15, 2006 (“Operating Agreement”). 1 ARTICLE 2 UNITSAWARDS UNDER THE PLAN 2.1Type of Awards.The units to be sold pursuant to the exercise of Options granted under this Plan shall be the membership units of the Company (“Units”).The total number of Units which may be purchased pursuant to the exercise of Options granted under this Plan shall not, except as provided in Article 8 or upon approval of the members, exceed 100,000 Units.No reduction in the number of outstanding Units shall affect the validity or enforceability of options granted prior to the reduction. 2.2Unexercised Units.In the event that an Option granted under the Plan expires, is canceled, or is terminated unexercised as to any Units subject thereto, such Units subject to the unexercised portion of such Option may again be subject to an Option granted under this Plan. ARTICLE 3 ELIGIBILITY Options will be granted from time to time under the Plan only to: 3.1 Employees of the Company (including managers and assistant managers), all of whom are referred to herein as “Employees”; 3.2 Members of the Board of Managers of the Company (“Managers”), whether or not employees of the Company; and 3.3 Certain persons or organizations who are independent contractors, who have substantial business contacts with the Company which would give rise to familiarity with the business and financial aspects of the Company, and who render to the Company services of special importance to the Company in the management, operation or development of its business. Any grantee may hold more than one Option, but only on the terms and subject to the restrictions contained herein.Such Employees, Managers and independent contractors (collectively referred to herein as “Participants” or “Optionees”) will be selected from time to time during the period when the Plan is in operation by the Board of Managers (the “Board”) which will also determine the number of Units which each Participant shall be entitled to purchase under his Option. 113969.000000/720966.01 2 ARTICLE 4 ADMINISTRATION 4.1The Board of Managers.The Plan shall be administered by the Board elected by the members of the Company as described in the Company Operating Agreement; provided, however, that no Manager of the Board shall vote upon or approve the granting of any Option to such Manager. 4.2Authority of the Board.Subject to the express provisions of the Plan, the Board shall have the sole authority, in its absolute discretion, to: 4.2.1 Determine and designate from time to time which Employees, Managers, and independent contractors to whom Options to purchase Units shall be granted; 4.2.2 Determine the number of Units to be subject to Options (sometimes “Option Units”) granted hereunder (subject, however, to the limitations specified in Section 2.1 and Article 8), and the time or times when such Options shall be granted; 4.2.3 Determine the option or exercise price of the Option Units (subject, however, to the limitations specified in Section 6.2); 4.2.4 Determine the time or times when each Option becomes exercisable, and the duration of the exercise period (subject to Sections 6.5 and 6.6); 4.2.5
